IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


PURCELL BRONSON,                           : No. 7 WM 2018
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
ALLEGHENY COUNTY COURT OF                  :
COMMON PLEAS,                              :
                                           :
                   Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 2nd day of April, 2018, the Application for Leave to File Original

Process is GRANTED, and the Application to Amend and the Petition for Writ of

Mandamus are DENIED.